Citation Nr: 0812528	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  03-34 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to restoration of a 60 percent rating for a 
respiratory disorder from July 1, 2003, to August 20, 2007.

2.  Entitlement to a disability rating higher than 60 percent 
for a respiratory disorder.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from October 1968 to August 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

In March 2006, the Board remanded this case for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.

In March 2006, the Board referred the issue of entitlement to 
a TDIU to the RO.  It does not appear that any additional 
action on this issue has been taken since then.  Although a 
total rating is being granted herein, it is not being made 
effective for the entire period on appeal.  Therefore, the 
TDIU issue has not been rendered moot.  

The Board acknowledges the arguments of the veteran's 
representative in the February 2008 presentation that the 
Board has jurisdiction over the issue of TDIU.  According to 
the VA General Counsel, the question of TDIU entitlement may 
be considered as a component of an appealed increased rating 
claim if the TDIU claim is based solely upon the disability 
or disabilities which are the subject of the increased rating 
claim.  If the veteran asserts entitlement to a TDIU rating 
based in whole or in part on other service-connected 
disabilities which are not the subject of the appealed RO 
decision, the Board lacks jurisdiction over the TDIU claim 
except where appellate jurisdiction is assumed in order to 
grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See 
VAOGCPREC 6-96.  VA General Counsel opinions are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2007).

Consideration of TDIU in this case would necessarily involve 
consideration of only the disability on appeal.  Therefore, 
the Board concludes, based on the VA General Counsel Opinion 
referred to above, that it does have jurisdiction over the 
issue of entitlement to TDIU.  

The issue of entitlement to TDIU is addressed in the REMAND 
that follows the order section of this decision.


FINDINGS OF FACT

1.  At the time of the April 2003 rating reduction, the 
veteran's respiratory disability had not improved.

2.  As of August 23, 2007, the veteran has required 
outpatient oxygen therapy for his respiratory disability.


CONCLUSIONS OF LAW

1.  The 60 percent rating for a respiratory disability was 
not properly reduced.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.105, 3.344, 4.97, Diagnostic Codes 6600, 6847 
(2007). 

2.  The criteria for a 100 percent rating for a respiratory 
disability are met effective August 23, 2007, but are not met 
prior to then.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Code 6600 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his respiratory disability is more 
than 60 percent disabling.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

As the veteran's rating restoration claim is being granted in 
full, the Board will not include a discussion of the RO's 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) at this time, as any failure of VA to properly 
implement the VCAA has necessarily been nonprejudicial with 
respect to this claim.  

With respect to the increased rating claim, that claim is 
only being granted for a portion of the period on appeal.  
The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v.  Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, a May 2006 letter informed the veteran that he 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the his 
employment and daily life.  It also informed him to submit 
any pertinent evidence in his possession and provided 
appropriate notice with respect to the effective-date element 
of the claim.  It also included information on how VA 
determines the disability rating by use of the rating 
schedule, and provided examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning 
the impact of the disability on the veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the veteran.  It also informed 
the veteran of the assistance that VA would provide to obtain 
evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  

Although the veteran was not provided adequate VCAA notice 
until after the initial adjuration of the claim, the Board 
finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and he 
receipt of all pertinent evidence, the originating agency 
readjudicated the claim.  There is no indication or reason to 
believe that the ultimate decision of the originating agency 
would have been different had appropriate VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim.)

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Under Diagnostic Code 6847, which governs ratings for 
sarcoidosis, a 100 percent rating is for assignment with cor 
pulmonale; cardiac involvement with congestive heart failure; 
or progressive pulmonary disease with fever, night sweats, 
and weight loss despite treatment.  A 60 percent rating 
requires pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.  A 30 percent 
rating is warranted where there is pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  Diagnostic Code 6847 also 
provides that active disease or residuals can alternatively 
be rated as chronic bronchitis under Diagnostic Code 6600.  

Under Diagnostic Code 6600, respiratory impairment warrants a 
10 percent evaluation where there is FEV-1 of 71- to 80-
percent predicted; FEV-1/FVC is 71 to 80 percent; or DLCO 
(SB) is 66 to 80 percent predicted.  A 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent predicted; FEV-1/FVC 
of 56 to 70 percent; or DLCO (SB) of 56 to 65 percent 
predicted.  A 60 percent evaluation is warranted for FEV-1 of 
40 to 55 percent predicted; FEV-1/FVC of 40 to 55 percent; 
DLCO (SB) of 40 to 55 percent predicted; or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardio respiratory 
limit).  A 100 percent rating is available where FEV-1 is 
less than 40 percent of predicted value; FEV-1/FVC is less 
than 40 percent; DLCO (SB) is less than 40percent predicted; 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); there 
is cor pulmonale (right heart failure), right ventricular 
hypertrophy or pulmonary hypertension (shown by Echo or 
cardiac catheterization); there are episode(s) of acute 
respiratory failure; there is a requirement for outpatient 
oxygen therapy.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2007).

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a) (2007).

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  38 
C.F.R. § 3.344.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Restoration

In the case at hand, a 60 percent rating for the respiratory 
disability was in effect from December 28, 1998, to July 1, 
2003.  Since that period is less than five years, the 
provisions of 38 C.F.R. § 3.344(a) and (b) regarding 
stabilization of disability ratings do not apply. .

The veteran was granted a 60 percent evaluation in March 1999 
(increased from zero percent), based on the results of 
pulmonary function testing conducted for a October 1998 VA 
examination, which showed that the veteran had "severe" 
pulmonary insufficiency.  Testing in October 1998 showed an 
FVC of 53 percent predicted; FEV1 of 48 percent predicted; 
and FEV1/FVC of 77, or 74 percent predicted.  However, on VA 
examination in August 2002, the veteran had sarcoidosis by 
history only.  Pulmonary function testing indicated FVC of 53 
percent predicted, FEV1 of 50 percent predicted, and FEV1/FVC 
of 82.4.  

In a January 2003 rating decision, the RO proposed to reduce 
the evaluation for the veteran's sarcoidosis to 
noncompensable; the veteran was informed of the proposal by 
letter dated in February 2003, and was afforded a period of 
60 days in which to submit additional evidence.  The RO 
received additional VA treatment records dated from April 
2002 to February 2003, and by rating decision dated in April 
2003, the evaluation was reduced to 10 percent, effective 
July 1, 2003.

As discussed above, a veteran's disability rating shall not 
be reduced unless an improvement in the disability is shown 
to have occurred. 38 U.S.C.A. §1155; 38 C.F.R. § 3.344.  
After reviewing the record, the Board finds that the evidence 
of record at the time of the April 2003 rating decision did 
not establish that the veteran's service-connected 
respiratory disability had improved to the extent that it was 
no longer 60 percent disabling.

The January 2003 proposal to reduce the assigned rating was 
based on a report of VA examination in August 2002. The Board 
observes that the August 2002 pulmonary function test results 
were not significantly different from those reported in 
October 1998.  Moreover, the August 2002 results for FEV1 of 
50 percent predicted meet the criteria established for the 60 
percent level under Diagnostic Code 6600.  The criteria for a 
60 percent rating are stated in the disjunctive; therefore, 
evidence that is deemed sufficient to establish any one of 
the criteria is sufficient to warrant a 60 percent rating.  
See Johnson v. Brown, 7 Vet. App. 95 (1994).

Additional pulmonary function testing was conducted in 
November 2002, at the veteran's request, after he received 
the proposed reduction.  These results were markedly better 
than the August 2002 results, with FEV-1 of 72 percent 
predicted and FEV-1/FVC of 101 percent predicted.  However, 
in the Board's view, these results do not clearly establish 
or disclose an improvement in the veteran's condition.  The 
temporal proximity of the August 2002 and November 2002 
results indicates that they essentially reflect two 
conflicting views of the veteran's condition during the same 
time period rather than demonstrating a true change in 
severity.  As such, the Board is presented with a conflict in 
the evidence.  One piece of evidence shows continued 
entitlement to a 60 percent rating, while another shows that 
a reduction is warranted.  

The Board also observes that neither the August 2002 examiner 
nor the November 2002 examiner stated that the veteran's 
claims file was reviewed.  See Tucker v. Derwinski, 2 Vet. 
App. 201, 203 (1992) (reversing VA's reduction of an 
appellant's schedular rating based on an examination report 
that did not include a review of the claims file by the 
examiner).  The Board has found no reason to favor the 
November 2002 results over the August 2002 results.  

Accordingly, the Board concludes that the evidence before the 
RO at the time of the April 2003 rating decision did not 
establish that the veteran's respiratory disability had 
improved to the extent that a 60 percent rating was no longer 
warranted. Consequently, restoration of the 60 percent rating 
for a respiratory disability for the period from July 1, 
2003, to August 20, 2007 is in order.

Increased Rating

In this case, records from the VA Medical Center in Durham, 
North Carolina from August 2007 and September 2007 show that 
the veteran has been prescribed home oxygen therapy due to 
sarcoidosis and COPD.  Therefore, one of the requirements for 
the 100 percent rating are met.  The criteria for a 100 
percent rating are stated in the disjunctive; therefore 
evidence that is deemed sufficient to establish any one of 
the criteria is sufficient to warrant a 100 percent rating.  
See Johnson, 7 Vet. App. 95. 

With respect to the effective date of the increase, the Board 
notes that the August 23, 2007, outpatient progress note is 
the first reference to the need for outpatient oxygen 
therapy.  The examining physician referred to the need for 
oxygen therapy as a prospective requirement, writing that the 
veteran "will need home oxygen."  A letter dated September 
28, 2007, from a VA physician to the veteran's electricity 
provider requests that the veteran be added to the list of 
medical priority customers due to his prescribed continuous 
oxygen.  Accordingly, the Board concludes that a 100 percent 
rating is warranted on and after August 23, 2007.  

In sum, the criteria for a 100 percent rating for a 
respiratory disability are met as of August 23, 2007.  The 
Board notes that none of the medical evidence for the period 
prior to August 23, 2007, shows any of the findings required 
to support a rating in excess of 60 percent.  Accordingly, a 
rating in excess of 60 percent is not warranted during the 
earlier period.


ORDER

Entitlement to restoration of a 60 percent rating from July 
1, 2003, to August 20, 2007, is granted, subject to the 
criteria applicable to the payment of monetary benefits.

The Board having determined that the respiratory disability 
warrants a 60 percent rating prior to August 23, 2007, and a 
100 percent rating beginning August 23, 2007, the benefit 
sought on appeal is granted to this extent and subject to the 
criteria applicable to the payment of monetary benefits.  


REMAND

The Board notes that additional pertinent evidence has been 
submitted since the most recent adjudication of the issue of 
entitlement to TDIU in February 2004.  The veteran has not 
waived his right to initial consideration of that evidence by 
the originating agency.  Moreover, since this issue was 
raised in the argument recently submitted by the veteran's 
representative, it is not clear that all available evidence 
pertinent this matter has been obtained. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to his entitlement to a TDIU 
prior to August 23, 2007, or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim of 
entitlement to a TDIU prior to August 23, 
2007.  The adjudication should include 
both schedular and extra-schedular 
consideration.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


